DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 04/22/2022 have been entered.  Claims 1-6, 10, and 13-22 are pending, claims 10 and 13 have been withdrawn from consideration, and claims 1-7 and 14-22 are currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 1 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, 22 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite inter alia:

    PNG
    media_image1.png
    923
    788
    media_image1.png
    Greyscale

In its current format, the claim recites a “first light source unit” that comprises “a first cover member,” and further defines “the first cover member” to include “the first light source unit”.  This circular recitation makes it unclear if the first cover member is a feature of the first light source unit, or if the first light source unit is a feature of the cover member.  It is further unclear if the phosphor and the first protective member are features of the first cover member or the first light source unit. As such the claim is indefinite, appropriate clarifying amendment is required.
Claim 1 has been amended to recite inter alia, “the first cover member is disposed spaced apart from the first protective member to further cover the first protective member.”  Newly added claim 20 depends from claim 1 and recites inter alia, “the protective member is a cover glass.”  Claim 21 depends from claims 1 and 20 and recites inter alia, “the first cover member is disposed on the cover glass spaced apart from the substrate.”  Therefore, claim 21 simultaneously requires the cover member to be spaced apart from the first protective member and disposed on the first protective member.  It is unclear how such a configuration can be achieved, therefore the claim is indefinite.  Due to the contradictory requirements between claims 1 and 21, a prior art rejection will not be applied to claim 21 until it has been amended to address the 112(b) issues.
Claim 1 recites “a second cover member” (see line 17 of page 3 of claims filed 04/22/2022).  Newly added claim 22 recites, “a second cover member” at line 1.  It is unclear if this is the same second cover member recited in claim 1 or if it is an additional second cover member.  If it is an additional second cover member, it is unclear how each of the claimed second cover members interact with each other and the second light source.  Therefore the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2015/0099932) in view of Asano et al. (WO 2015/174127) and Shikano et al. (U.S. 2016/0349434).
With respect to claim 1, Morimoto et al. teaches an endoscope light source device (FIG. 18) comprising: 
a plurality of light source units (35, 36, 37) configured to emit lights having different wavelength bands each other (para [0081], FIGS. 6-8); and 
an optical element (79,80) configured to emit a combined light on a light path that combines light paths of lights emitted from the light source units, 
wherein the light source units include a first light source unit (36) and a second light source unit (37), 
the first light source unit (FIG. 5) comprises 
a first solid-state light emitting element (44) configured to emit first light from a first light emitting surface thereof; and 
the first light source unit comprises a phosphor (47) configured to absorb some of the first light emitted from the light emitting surface, a light component of the fluorescent light having a wavelength band of 460 to 600 nm (FIG. 8), and 
the second light source unit (FIG. 4) comprises 
a second solid-state light emitting element (43) configured to emit second light from a second light emitting surface thereof;
the optical element is provided on the light paths of the first light and the fluorescent light emitted from the first light source unit and the light path of the second light emitted from the second light source unit (FIG. 18) and configured to extract the fluorescent light from the first light and the fluorescent light and emit the combined light on a light path that combines the light path of the fluorescent light and the light path of the second light (para [0119]).
However, Morimoto et al. does not teach  a first protective member.  Morimoto et al. further does not teach first and second cover members.  
With respect to claim 1, Asano et al. teaches a light source device comprising:
a first light source unit (FIG. 1),
the first light source unit (1) comprises a first protective member (40) that protects the light emitting surface, 
the first protective member is disposed spaced apart from the first solid-state light emitting element (20) and the phosphor (30) to cover the first light emitting surface and phosphor (FIG. 1) and configured to allow the first light emitted from the first light emitting surface and the fluorescent light to pass therethrough (intended use).
With respect to claim 1, Shikano et al. teaches an endoscope light source device (para [0002]) comprising:
a solid-state light emitting element (1) configured to emit light from a light emitting surface thereof; and
a cover member (3) that has a hollow inner space in an inner thereof and covers the solid-state light emitting element such that the cover member is spaced apart from the light emitting surface (FIG. 1 for example), 
wherein the cover member includes
a reflective surface (3a) configured to reflect the light emitted from the light emitting surface, and
an opening (3b) configured to emit some of the light emitted from the light emitting surface and some of the reflected light reflected by the reflective surface (FIG. 1),
a cross section of the inner space that the cover member covers and orthogonal to a direction toward the opening from the solid-state light emitting element becomes smaller as separating the farther from the light emitting surface (FIG. 1),
light paths of the light that is emitted from the light emitting surface and the fluorescent light are in the inner space between the phosphor and the reflective surface (FIG. 1),
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify each of the light sources of Morimoto et al. to include a protective member as taught by Asano et al. in order to prevent the phosphor from deteriorating due to moisture or oxygen (5:179-183 of Asano et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify each of the first and second light sources of Morimoto et al. to each utilize a cover member in the manner taught by Shikano et al. in order to attain the effect of an LED illumination apparatus with a large input can be achieved without a need to change an LED output (4:23-26 of Shikano et al.).  
Modifying each of the first and second light sources of Morimoto et al. in this manner would result in the first cover member includes a first reflective surface configured to reflect the first light emitted from the first light emitting surface, and a first opening configured to emit some of the first light emitted from the first light emitting surface and some of the reflected light reflected by the first reflective surface, a cross section of the inner space that the first cover member covers and orthogonal to a direction toward the first opening from the first solid-state light emitting element becomes smaller as separating the farther from the first light emitting surface (FIG. 5 of Morimoto et al. and FIG. 1 of Shikano et al.) and further the second cover member includes a second reflective surface configured to reflect the second light emitted from the second light emitting surface, and a second opening configured to emit some of the second light emitted from the second light emitting surface and some of the reflected light reflected by the second reflective surface, an edge shape of an inner surface of the second cover member orthogonal to a direction toward the second opening from the second solid-state light emitting element becomes smaller as separating the farther from the second light emitting surface, and the light path of the second light is at between the second light emitting surface and the second reflective surface (FIG. 4 of Morimoto et al. and FIG. 1 of Shikano et al.).
With respect to claim 2, Shikano et al. teaches the area of the opening is smaller than the area of the light emitting surface (FIG. 1).
With respect to claim 3, Shikano et al. teaches the cover member has a hollow dome shape (FIG. 1).
With respect to claim 6, Shikano et al. teaches another embodiment wherein the cover member includes a plano-convex lens (7) disposed such that a flat surface thereof is opposite the light emitting surface (FIG. 3), wherein the reflective surface is a region of a convex surface of the plano-convex lens where a reflective film is formed (7a), and wherein the opening is a region of the convex surface where the reflective film is not formed (7b).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the second light source unit to utlize the plano-convex lens mirror as taught by Shikano et al. since Shikano et al. teaches it is a known alternative to the hemispheric mirror of the first embodiment.
With respect to claim 14, Morimoto et al. teaches a plurality of optical systems (75, 76, 77) including a first optical system (76) and a second optical system (77), the first optical system is configured to convert the first light and the fluorescent light emitted from the first light source unit into parallel light (para [0116] teaches collimator lenses 75-77 collimate the light of the light sources 35-37) and allow the parallel light to be incident on the optical element (FIG. 18), and the second optical system is configured to convert the second light emitted from the second light source unit into parallel light (para [0116] teaches collimator lenses 75-77 collimate the light of the light sources 35-37) and allow this parallel light to be incident on the optical element (FIG. 18).
With respect to claim 15, Morimoto et al. teaches a fluorescent light having a wavelength band that is part of the wavelength band of 460 to 600 nm is extracted from the first light and the fluorescent light emitted from the first light unit (para [0119]).
With respect to claim 16, Morimoto teaches the second light is light in a blue wavelength band (FIG. 6, para [0085]).
With respect to claim 17, Morimoto teaches the first light is a light in a blue wavelength band (blue excitation light source device 44, para [0084]).
With respect to claim 18, Morimoto teaches each of the cover members covers only one of the solid-state light emitting elements (FIG. 4, 5).
With respect to claim 20, Asano et al. teaches the protective member is a cover glass (5:184-190).
With respect to claim 22, Morimoto et al. in view of Asano et al. and Shikano et al. teaches the second cover member (3 of Shikano et al.) has a hollow inner space in an inner thereof (FIG. 1 of Shikano et al.) and covers the second solid-state light emitting element (43 of Morimoto et al.) such that the second cover member is spaced apart from the second light emitting surface (FIG. 1 of Shikano for example), 
a cross section of the inner space that the second cover member covers and orthogonal to a direction toward the second opening from the second solid-state light emitting element becomes smaller as separating the farther from the second light emitting surface (FIG. 1 of Shikano), 
the light path of the second light that is emitted from the second light emitting surface is in the inner space that the second cover member covers at between the second light emitting surface and the second reflective surface (FIG. 1 of Shikano),
 the second light source unit comprises a second protective member that protects the second light emitting surface (40 of Asano et al.), 
the second protective member is disposed spaced apart from the second solid-state light emitting element to cover the second light emitting surface and configured to allow the second light emitted from the second light emitting surface to pass therethrough (FIG. 1 of Asano et al.), and
the second cover member is disposed spaced apart from the second protective member to further cover the second protective member (FIG. 1 of Shikano et al. ).

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2015/0099932) in view of Asano et al. (WO 2015/174127) and Shikano et al. (U.S. 2016/0349434) as applied to claim 1 and further in view of Okamura et al. (U.S. 2008/0024868).
Morimoto et al. in view of Shikano et al. teaches an endoscope light source as set forth above.  However, Morimoto et al. in view of Shikano et al. does not teach the cover member includes a light-transmitting substrate configured to allow the light emitted from the light emitting surface to pass therethrough, wherein the reflective surface is a region of a surface of the light-transmitting substrate where a reflective film configured to reflect the light emitted from the light emitting surface is formed, and wherein the opening is a region of the surface of the light-transmitting substrate where the reflective film is not formed.
With respect to claim 4, Okamura et al. teaches a light source wherein the cover member includes a light-transmitting substrate (1000) configured to allow the light emitted from the light emitting surface to pass therethrough, wherein the reflective surface is a region of a surface of the light-transmitting substrate where a reflective film configured to reflect the light emitted from the light emitting surface is formed (1001), and wherein the opening is a region of the surface of the light-transmitting substrate where the reflective film is not formed (FIG. 10b, para [0075]).
With respect to claim 19, Okamura et al. teaches the reflective film is formed on an inner wall surface of the light-transmitting substrate that faces to the light emitting surface (FIG. 10B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the cover member of Morimoto et al. in view of Shikona et al. to utilize the light transmitting substrate and reflective film as taught by Okamura et al. in order to reduce a variation in the optical characteristics (para [0073] of Okamura et al.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2015/0099932) in view of Asano et al. (WO 2015/174127) and Shikano et al. (U.S. 2016/0349434) as applied to claim 1 and further in view of Artsyukhovich et al. (U.S. 2011/0149592).
Morimoto et al. in view of Shikano et al. teaches an endscope light source as set forth above.  However, Morimoto et al. in view of Shikano et al. does not teach a convex lens in the opening of the cover member.
With respect to claim 5, Artsyukhovich et al. teaches a light source comprising a convex lens disposed in the opening (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Morimoto et al. in view of Shikano et al. to utilize a convex lens in the opening of the cover member as taught by Artsyukhovich et al. in order to provide a means of collimating the light emitted from the cover member (para [0014] of Artsyukhovich et al.).

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
On page 12 Applicnat argues in a cavity mold 36b of the Morimoto reference, since a resin encapsulant is contained therein and it includes dispersed materials such as phosphor, light diffusing material and the like, a protective member that protects the light emitting surface of LED cannot be disposed in the cavity of the mold 36b.  This is not persuasive at least because there is nothing in the claim that requires the protective member to be disposed in any cavity.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 12, Applicant argues there is no motivation to modify the mold 36b of Morimoto to have configurations of a half dome mirror 3 of Shikano to form a hollow inner space in the cavity.  This is not persuasive at least because Examiner is not arguing to modify mold 36b of Morimoto but rather is arguing to add the half dome mirror 3 of Shikano to each of the light sources of Morimoto.
On page 12, Applicant argues there is no resin encapsulant in Morimoto that the Examiner regards as a protective member.  This argument is moot as Asano et al. is relied upon to teach the protective member as recited in amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795